Vista la moción para que se desestime este recurso de apelación por haberse interpuesto fuera de tiempo, y apareciendo de los autos que la sentencia apelada fué dictada por la Corte de Distrito de Humacao, en apelación procedente de la Corte Municipal de Yabucoa; que una copia de la notificación de la sentencia dictada por la Corte de Distrito quedó archivada con los autos el 9 de junio de 1937 y que el escrito de apelación fué radicado el 3 de julio de 1937. Vis-tos asimismo el párrafo segundo del artículo 295 del Código de En-juiciamiento Civil, la sección 2 de la Ley de 9 de marzo de 1911 y la jurisprudencia aplicable, se declara con lugar la moción y se deses-tima el recurso de apelación interpuesto.
El Juez Asociado Sr. Córdova Dávila no intervino.